Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-16 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method for indicating activation or deactivation of semi-persistent (SP) CSI reporting through a PUSCH, and for reporting semi-persistent (SP) CSI reporting through a PUSCH and/or a PUCCH.
Prior arts were found for the independent claims as follows:
Robert Mark Harrison et al. (US 2019/0141677 A1)
Kunil Yum et al. (US 2019/0123801 A1)
	Harrison discloses method for transmitting semi-persistent channel state information (SP-CSI) on a physical uplink shared channel (PUSCH).
	Yum discloses method for reporting a channel state on the basis of an aperiodic channel state information-reference signal (CSI-RS) in a wireless communication system.
Applicant uniquely claimed the below distinct features in independent claims 1 and 9 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:

receiving, from abase station, CSI reporting configuration via a first radio resource control (RRC) signaling, the CSI reporting configuration comprising information for a time domain CSI reporting behavior configured as semi-persistent (SP); 
receiving, from the base station, a downlink transmission related to an activation of SP CSI reporting; and 
transmitting, to the base station, an SP CSI report based on the time domain CSI reporting behavior configured as SP in the CSI reporting configuration, 
wherein based on the downlink transmission including downlink control information (DCT) that indicates the activation of the SP CSI reporting, the SP CSI report is transmitted to the base station on a physical uplink shared channel (PUSCH), and 
wherein based on the downlink transmission including a medium access control (MAC) control element (CE) that indicates the activation of the SP CSI reporting, the SP CSI report is transmitted to the base station on a physical uplink control channel (PUCCH). 	
Claim 9:
 	A user equipment (UE) configured to report channel state information (CSI) in a wireless communication system, the UE comprising: 
a transceiver; and 
at least one processor; and 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
receiving, from a base station through the transceiver, CSI reporting configuration via a first radio resource control (RRC) signaling, the CSI reporting configuration comprising information for a time domain CSI reporting behavior configured as semi-persistent (SP); 

transmitting, to the base station through the transceiver, an SP CSI report based on the time domain CSI reporting behavior configured as SP in the CSI reporting configuration, 
wherein based on the downlink transmission including downlink control information (DCI) that indicates the activation of the SP CSI reporting, the SP CSI report is transmitted to the base station on a physical uplink shared channel (PUSCH), and 
wherein based on the downlink transmission including a medium access control (MAC) control element (CE) that indicates the activation of the SP CSI reporting, the SP CSI report is transmitted to the base station on a physical uplink control channel (PUCCH).	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412